Stephens, J.
The judge of the superior court, when passing upon an application of the superintendent of banks for permission to sell the assets of a bank which lias been taken over by the superintendent, and in passing an order authorizing a sale of the assets of the bank by the superintendent, as is provided in article 7, section 7, of the banking act, approved August 16, 1919 (Ga. L. 1919, p. 135, 150), is -not administering the assets of the bank, and passes upon and adjudicates no rights of' parties, but is merely, under statutory authority, directing a State officer who is not an officer or receiver of the court, in the discharge of a statutory duty. This is true notwithstanding that the statute requires that before the passage of such order the bank be made a party to the proceedings, by proper notice issued by the court. Such an order of sale is not judicial, but is purely administrative or ministerial, and is therefore not a judgment of a court which can be reviewed by a writ of error. Philadelphia Underwriters v. Folds, 156 Ga. 773 (2) (120 S. E. 102); In re Chetwood, 165 U. S. 443 (17 Sup. Ct. 385, 41 L. ed. 782); Ex parte Moore, 6 Fed. (2d) 905, 908; Fifer v. Williams, 5 Fed. (2d) 286, 288; In re Union Bank, 176 App. Div. 477 (163 N. Y. Supp. 485, 488).

'Writ of error dismissed.


Jenkins, P. J., and Bell, J., concur.

H. E. Anderson, for plaintiffs in error.
Orville A. Parle, Oarl N. Davie, contra.